Levin J.
(dissenting). The Constitution permits an advisory opinion as to the constitutionality of legislation only "after it has been enacted into law”. Const 1963, art 3, § 8.
The words "after it has been enacted into law” were proposed as an amendment on the floor by delegate (now Secretary of State) Austin who stated that the purpose was to "prevent the supreme court from getting involved until the legislative process was completed and they would be working with a law rather than some bills or proposals for legislation.” 1 Official Record, Constitutional Convention 1961, p 1548.
This further opinion, on questions 2-10, may assist the Legislature in its consideration of proposals for enactment of a revision of the act declared unconstitutional in Advisory Opinion on Constitutionality of 1975 PA 227 (Question 1), 396 Mich 123; 240 NW2d 193 (1976). However, in expressing an opinion regarding the constitutionality of a matter again on the legislative agenda, the Court becomes involved in the legislative process contrary to the purpose of the after-enactment limitation. Further advice should not be given until the legislative process is completed.